                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

In re:
                                                               Case No. 19-53955
CRAIG A. WHITNEY,
and                                                            Chapter 13
KATHERINE I. WHITNEY,
                                                               Judge Thomas J. Tucker
                        Debtors.
                                           /

CRAIG A. WHITNEY,
and
KATHERINE I. WHITNEY,

                        Plaintiffs,

v.                                                             Adv. Pro. No. 19-4462

ARCPE 1, LLC,
and
BSI FINANCIAL SERVICES,

                        Defendants.
                                          /

     ORDER DISMISSING ADVERSARY PROCEEDING, WITHOUT PREJUDICE

         Plaintiffs filed this adversary proceeding seeking to strip a lien from the Debtors’ real

estate. Under Fed. R. Bankr. P. 3012(b) and 7001(2), as effective beginning December 1, 2017,

such relief cannot be obtained by filing an adversary proceeding, but rather requires the filing of

a motion, a claim objection, or a lien strip provision in a Chapter 13 Plan, all of which are

contested matters to be filed in the main bankruptcy case. A Chapter 13 debtor no longer may

seek such lien-strip relief by means of an adversary proceeding.

         Accordingly,

         IT IS ORDERED that this adversary proceeding is dismissed, without prejudice.




     19-04462-tjt     Doc 3     Filed 10/22/19     Entered 10/22/19 14:01:05         Page 1 of 2
Signed on October 22, 2019




                                              2


   19-04462-tjt   Doc 3      Filed 10/22/19   Entered 10/22/19 14:01:05   Page 2 of 2
